

115 S1439 IS: Preventing and Treating Gambling Disorder in the Military Act of 2017
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1439IN THE SENATE OF THE UNITED STATESJune 26, 2017Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to include gambling disorder in health assessments for members
			 of the Armed Forces and related research efforts of the Department of
			 Defense.
	
 1.Short titleThis Act may be cited as the Preventing and Treating Gambling Disorder in the Military Act of 2017. 2.FindingsCongress makes the following findings:
 (1)Gambling disorder is a public health concern characterized by increasing preoccupation with gambling, loss of control, restlessness, or irritability when attempting to stop gambling, and continuation of the gambling behavior in spite of mounting serious, negative consequences.
 (2)Gambling disorder is an addiction similar to substance-use disorders, such as those associated with alcohol and drugs.
 (3)Gambling disorder is associated with a higher risk of suicide attempts, substance-use disorders, and other mental-health conditions, in addition to being associated with financial and legal problems.
 (4)According to the National Council on Problem Gambling, it is estimated that as many as 56,000 active duty members of the Armed Forces meet criteria for gambling disorder.
 (5)However, according to the Department of Defense, only about 120 military personnel were diagnosed with gambling disorder or were seen for problem gambling each year between fiscal year 2011 and fiscal year 2015.
 (6)Less than 10 percent of people with gambling problems seek help due to shame, stigma, and misunderstanding of the nature of gambling disorder.
 (7)In addition to factors specified in paragraph (6), military personnel might not seek help for gambling problems due to lack of services specific to problem gambling and fear of jeopardizing their career or security clearance.
 (8)According to a 2017 report by the Government Accountability Office— (A)the Department of Defense operates more than 3,100 slot machines at military installations overseas that are available to members of the Armed Forces and their families;
 (B)those slot machines generate approximately $100,000,000 in revenue for the Department, which is used for further recreational activities for members of the Armed Forces;
 (C)the Department and the Coast Guard do not systematically screen for gambling disorder; and (D)the Department and the Coast Guard do not address gambling disorder in a similar manner to other addictive disorders, such as alcohol-related disorders.
				3.Inclusion of gambling disorder in health assessments and related research efforts of the Department
			 of Defense
 (a)Annual Periodic Health AssessmentThe Secretary of Defense shall incorporate medical screening questions specific to gambling disorder into the Annual Periodic Health Assessment (DD Form 3024) conducted by the Department of Defense for members of the Armed Forces.
 (b)Research effortsThe Secretary shall incorporate into ongoing research efforts of the Department questions on gambling disorder, as appropriate, including by restoring such questions into the Health Related Behaviors Survey of Active Duty Military Personnel.
			